Upon consideration of the petition filed by Plaintiff on the 22nd of March 2019 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2019."
Upon consideration of the petition filed by Plaintiff on the 2nd of April 2019 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2019."
*718The following order has been entered on the motion filed on the 2nd of April 2019 by Plaintiff to Amend Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 9th of May 2019."